RENDERED: AUGUST 26, 2021
                                                          TO BE PUBLISHED


               Supreme Court of Kentucky
                               2019-SC-0454-DG


LINDSEY WILSON                                                        APPELLANT


                    ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2018-CA-1087
                         FAYETTE CIRCUIT COURT
                           NO. 17-CR-00596-001


COMMONWEALTH OF KENTUCKY                                               APPELLEE


AND

                               2019-SC-0660-DG

CRAIG MILNER                                                          APPELLANT



                    ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2018-CA-1547
                         FAYETTE CIRCUIT COURT
                            NO. 18-CR-000227



COMMONWEALTH OF KENTUCKY                                               APPELLEE


              OPINION OF THE COURT BY JUSTICE LAMBERT

              AFFIRMING, AND AFFIRMING AND REMANDING

      In this consolidated appeal, Appellants Lindsey Wilson (Wilson) and

Craig Milner (Milner) ask this Court to interpret, as a matter of first impression,
KRS1 218A.133, which is more commonly referred to as the “Good Samaritan”

or “Medical Amnesty” Statute.2 KRS 218A.133 offers immunity from

prosecution for the crimes of possession of a controlled substance and

possession of drug paraphernalia if the requirements of the statute are

satisfied. The Appellants seek review of the Court of Appeals’ holdings in their

respective cases that the Medical Amnesty Statute does not grant them

immunity from prosecution.

      We affirm the Court of Appeals’ holdings in both cases that the Medical

Amnesty statute is inapplicable, though we reach that conclusion for different

reasons.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

      Although we have consolidated the Appellants’ respective appeals, they

arose from distinct criminal proceedings. We therefore discuss the facts of

each Appellants’ case in turn.




      1   Kentucky Revised Statute.
      2   We recognize that 218A.133 is predominantly referred to as the “Good
Samaritan” statute. However, we elect to refer to it by the more appropriate title of the
“Medical Amnesty Statute” to avoid confusion. KRS 411.148, which preceded KRS
218A.133, is referred to as the “Good Samaritan” statue or act. See Phillips v.
Lexington-Fayette Urban County Government, 331 S.W.3d 629, 633 (Ky. App. 2010);
Fann v. McGuffey, 534 S.W.2d 770, 784 (Ky. 1975). KRS 411.148 prohibits the civil
liability of certain medical professionals for “administering emergency care or
treatment at the scene of an emergency outside of a hospital, doctor's office, or other
place having proper medical equipment excluding house calls, for acts performed at
the scene of such emergency, unless such acts constitute willful or wanton
misconduct.” In contrast, KRS 218A.133 provides protection from criminal liability for
those that seek emergency medical assistance during an overdose. Thus, we elect to
refer to the statute as the “Medical Amnesty Statute.”

                                           2
A. Wilson

      In June of 2017, Wilson was indicted on one count each of possession of

a controlled substance, possession of drug paraphernalia, operating a motor

vehicle under the influence of a controlled substance (DUI), and driving with

expired registration plates. Four months later, she filed a motion to dismiss

the counts of possession of a controlled substance and possession of drug

paraphernalia. Her motion asserted that she qualified for immunity from

prosecution for those crimes under the Medical Amnesty Statute.

      During the hearing on Wilson’s motion to dismiss Officer Rebecca Saylor

(Ofc. Saylor) testified about the circumstances that led to Wilson’s arrest. On

April 13, 2017, at around 5:45 p.m., Ofc. Saylor received a request to respond

to a 911 call. Dispatch informed Ofc. Saylor that a female complainant named

Alice3 called 911 and advised that there were two unknown females “slumped

over” in a running car in the driveway of her home. The vehicle was a maroon

Ford sedan with “dark tinted windows.” Alice and her husband were in their

backyard when she noticed the vehicle. She did not recognize the car, and she

confirmed with her husband that they were not expecting company. Alice then

went out to the car and knocked on the window in an attempt to wake the

occupants. When she failed to rouse them, she called 911. The 911 call was

not introduced as an exhibit during the hearing, and Alice did not testify.




       3 We refer to the 911 callers in both Wilson’s and Milner’s cases by pseudonym

to protect their anonymity.

                                          3
      When Ofc. Saylor arrived, she observed Wilson in the driver’s seat with

her head tilted back between the head rest and the door. Wilson’s passenger

was in the front passenger seat slumped forward with his head almost

touching the dashboard. The passenger, who had been reported by Alice to be

a female, was actually a male with long hair. Ofc. Saylor knocked on the

vehicle’s window with her fist, but was unable to wake either Wilson or her

passenger. She then went around to each of the vehicle’s doors to see if any

were unlocked. As she was doing this, she noticed a “plastic cap with what

appeared to be sticky residue in the cap and on the center console, and a

couple of blue tourniquets.” Ofc. Saylor testified that the presence of these

items indicated to her that she could have been dealing with a drug use and

DUI situation. After she established that none of the doors were unlocked, she

began banging on one of the windows with the non-metal end of her baton.

This woke the vehicle’s occupants.

      Wilson then complied with Ofc. Saylor’s commands to turn the car off

and open her door. Ofc. Saylor observed that Wilson was unsteady on her feet,

had pinpoint pupils and slurred speech, and was very confused. By the time

Ofc. Saylor woke Wilson up an ambulance had arrived on scene. Wilson was

evaluated by EMS, did not need a Narcan shot, and refused further medical

treatment. There was no evidence that Alice requested an ambulance during

the 911 call. Rather, the ambulance was sent by the 911 operator

automatically. After Wilson was evaluated by EMS, Ofc. Saylor placed her




                                        4
under arrest and searched her vehicle. During that search, the officer found

four metal spoons with suspected drug residue, two burnt crack pipes with

Chore Boy4 in them, some additional Chore Boy that was not in a pipe, a

“corner baggie,” nine needles with suspected heroin residue, and an

unidentified crushed pill.5 Additionally, the “sticky residue” in the plastic cap

that Ofc. Saylor observed in plain sight was later determined to be heroin.

      With regard to why Alice called 911, the Commonwealth elicited the

following testimony:

      CW: And [Alice] didn’t indicate to you at any point that [she] was
      calling to get them help.

      Ofc. Saylor: Not to my knowledge … she said something about,
      she was kind of laughing about it, chuckling like, this is weird,
      kind of crazy thing happened, you know, how did this happen to
      her type [of] house … but I don’t remember her specifically saying
      “I called because I thought they were having an overdose.” I
      remember her calling because she had an unknown vehicle in her
      front yard with unknown occupants in it.

      The circuit court ultimately ruled that the Medical Amnesty Statute did

not apply to Wilson’s case, and she was therefore not immune from prosecution

for possession of a controlled substance and possession of drug paraphernalia.

The court interpreted the statute to require that the 911 caller seek assistance

with a drug overdose, and that it was unclear why Alice called 911. Following




      4 A Chore Boy is a copper kitchen scouring pad that can be used as a filter in

crack pipes.
      5 Though the unidentified crushed pill was sent to the Kentucky State Police

laboratory for identification, that lab report is not in the record before us.

                                          5
that ruling, Wilson entered a conditional guilty plea for possession of a

controlled substance (heroin), possession of drug paraphernalia, and DUI.6

She reserved the right to appeal the circuit court’s ruling regarding the

application of the Medical Amnesty Statute.

      A unanimous Court of Appeals panel affirmed, and reasoned that
      it is incumbent that medical assistance is sought in good faith
      from emergency personnel for a drug overdose to trigger the
      immunity provision of KRS 218A.133. In this case, the caller did
      not know the occupants or whether a drug overdose had occurred.
      The caller reported an unknown vehicle parked in her driveway
      with nonresponsive occupants. Thus, we do not view as erroneous
      the circuit court’s finding that it was unclear whether the caller
      summoned police due to a drug overdose.7

      Wilson now appeals to this Court requesting a determination of whether

the Medical Amnesty Statute applies to her case.

B. Milner

      Milner was indicted in February of 2018, on one count each of

possession of a controlled substance, possession of drug paraphernalia, and

public intoxication. In August of that year he filed a motion to dismiss the

counts of possession of a controlled substance and possession of paraphernalia

pursuant to the Medical Amnesty Statute.

      During the hearing on his motion to dismiss, both the arresting officer’s

testimony and the complainant’s 911 call were presented. During the 911 call

the complainant, Jane, told the operator that she pulled into a Home Depot


       6 The count of driving with expired registration plates was dismissed pursuant

to Wilson’s conditional plea agreement.
      7 Wilson v. Commonwealth, 2018-CA-001087-MR, 2019 WL 3059968, *3 (Ky.

App. July 12, 2019).

                                          6
parking lot and saw a man “very definitely passed out” in the front seat of his

car. While on the phone with the operator, Jane drove around the car in order

to determine the model of the car and its license plate number. She then

provided the man’s race and a description of his clothing and said, “he’s just

hunched over.” The operator told Jane that she was sending an ambulance

and a police officer. To this, Jane responded, “he could just be drunk but I

don’t know what’s going on.” The operator replied, “it could be medical, you

don’t know.” Jane never indicated that she approached the man or attempted

to wake him.

      Officer Christopher Carrington, (Ofc. Carrington), responded to the call at

around 3:34 p.m. on December 26, 2017. When Ofc. Carrington arrived, he

observed Milner passed out in his running vehicle with the driver’s side door

open. Ofc. Carrington approached Milner’s vehicle and loudly yelled out to him

“hey man,” at which point Milner immediately awoke. As Ofc. Carrington was

standing next to Milner’s driver’s side door he spotted a glass pipe that

appeared to be a crack pipe and a small baggie of an unknown substance

sitting on top of the middle console.

      Milner complied with the officer’s subsequent request to exit his vehicle.

Ofc. Carrington asked Milner what he was doing there, and Milner replied that

he was tired and must have fallen asleep. As their conversation continued,

Milner kept putting his hands in his pockets against Ofc. Carrington’s verbal

warnings to stop. Ofc. Carrington noted that, as it was December, it was cold

outside, and he believed that Milner was trying to stay warm. He therefore told

                                        7
Milner that if he allowed the officer to search his pockets, he would let him

keep his hands in his pockets for warmth. Milner consented to the search,

during which Ofc. Carrington found a small circular glass Christmas

ornament.8 The ornament had a hole in the bottom, an obvious burn mark,

and white powder residue. Ofc. Carrington realized at that time that Milner

was under the influence of something based on his failure to comply with his

basic directions, in addition to his slurred speech, bloodshot watery eyes, and

“mannerisms.”

      Milner was placed under arrest for public intoxication, and Ofc.

Carrington searched his vehicle. The officer recovered two baggies containing

methamphetamine as well as the pipe he had observed earlier. Milner later

admitted to Ofc. Carrington that he smoked methamphetamine out of the

ornament earlier that day. An ambulance came to the scene, but Narcan was

not administered.

      Following the hearing, the circuit court entered an order that granted

Milner’s motion in part and denied it in part. However, the court

mischaracterized the relief sought by Milner: Milner requested dismissal of the

charges of possession of a controlled substance and possession of drug

paraphernalia, but the court ruled as though it was a motion to suppress the

evidence found in connection with those charges. The court therefore ordered




      8Three white pills were also found during the search, but it was later
determined that Milner had a prescription for them. Ofc. Carrington elected not to
charge Milner for having the pills out of their original container.

                                          8
that the evidence the officer witnessed in plain sight be suppressed under the

Medical Amnesty Statute. It reasoned that the evidence observed in plain sight

was the result of Jane’s good faith call to 911 for medical assistance, and was

therefore covered by the statute. However, once Milner exited his vehicle the

officer’s focus shifted from providing medical aid to an investigation for public

intoxication. Therefore, the evidence found in Milner’s pockets was not covered

by the statute and should not be suppressed. The Commonwealth then

appealed the circuit court’s ruling to the Court of Appeals.

      A unanimous Court of Appeals panel vacated the circuit court’s order

and remanded.9 Its basis for reversing was that the Medical Amnesty Statute

provides total immunity from prosecution, and therefore suppression of the

evidence was not the proper remedy.10 The court then elected to address

whether the circuit court was correct in applying the Medical Amnesty Statute,

in part, to Milner’s case.11

      The Court of Appeals held as a preliminary matter that in a hearing

concerning the application of the Medical Amnesty Statute, the burden is on

the defendant to prove by a preponderance of the evidence that the statute

applies.12 It then held that the Medical Amnesty Statute did not apply to

Milner’s case, and expounded that



      9Commonwealth v. Milner, 2018-CA-001547-MR, 2019 WL 5280800, *4 (Ky.
App. Oct. 18, 2019).
      10   Id.
      11   Id.
      12   Id. Neither Milner nor the Commonwealth requested review of this holding.

                                           9
      [t]he statute clearly requires a defendant establish that “[t]he
      evidence for the charge or prosecution” be “obtained as a result of
      the drug overdose and the need for medical assistance.”
      (emphasis added). The language of the statute requires a drug
      overdose – not a “perceived drug overdose,” an “apparent drug
      overdose,” or a “presumed overdose.” Likewise, the language
      requires the need for medical assistance – not the “perceived need
      for medical assistance,” an “apparent need for medical assistance,”
      or the “presumed need for medical assistance.” The language of

      subsection (2)(c) is in objective terms. Its application does not turn
      on the subjective belief of the individual seeking medical
      assistance.13

      Like Wilson, Milner now seeks review from this Court to determine

whether the Medical Amnesty Statute is applicable to his case.

                                   II. ANALYSIS

A. Kentucky’s Medical Amnesty Statute.

      KRS 218A.133 was enacted in March of 2015 as a component of Senate

Bill 192 (S.B. 192), a comprehensive “anti-heroin bill.” Following its passage,

former Governor Steve Beshear remarked that S.B. 192 was a “muscular

approach [to the heroin epidemic] designed to impact users, sellers, law

enforcement and public health.”14 Overall, S.B. 192 was designed to offer

      multiple tactics to reduce the trafficking and abuse of heroin.
      Traffickers [would] face stiffer penalties, particularly if heroin [was]
      transported across state lines. More money [was] allocated for
      addiction treatment. A [Medical Amnesty] provision [gave] users
      legal immunity if they report an overdose victim. The bill also
      [authorized] more use of the anti-overdose drug naloxone, and
      [allowed] communities the option of setting up needle exchanges.15



      13   Id. at *3.
      14   Kentucky Governor's Message, 2015 Reg. Sess. S.B. 192.
      15   Id.

                                          10
      The Medical Amnesty Statute in particular was passed with the primary

goal of preventing overdose deaths whether from heroin or other controlled

substances. The statute sought to accomplish this goal by offering immunity

from prosecution for possession of a controlled substance and/or possession of

drug paraphernalia16 if an individual seeks emergency medical assistance with

an overdose. In other words, it was intended to alleviate the concern of

individuals who choose not to seek emergency medical assistance during a

possible overdose because they fear the prosecution of either themselves or

someone else. As stated more succinctly by Kentucky’s Office of Drug Control

Policy,

      [c]alling 911 during an overdose can mean the difference between
      life and death, but some witnesses avoid calling due of fear of
      arrest. In response, Kentucky has enacted KRS 218A.133, which
      protects people from prosecution when they report a drug
      overdose. This is commonly known as a [“Medical Amnesty Law,”]
      and it provides an important tool to save lives. There is no longer
      any need to watch a friend or family member die due to a fear of
      criminal prosecution.17

A tragic, yet illustrative example of a situation KRS 218A.133 was meant to

address is that of a Kentucky State Representative’s nephew, who died of a

heroin overdose. In 2015, she shared during a legislative committee that her

nephew “was with someone who wasn’t doing drugs, who isn’t a drug user and

she did not call when he overdosed because she did not want to get him in



      16   KRS 218A.133(2).
      17  Kentucky Office of Drug Control Policy, Stop Overdoses, Kentucky Takes
Action to Reverse Opiate Overdoses, https://odcp.ky.gov/stop-
overdoses/Pages/default.aspx (last accessed June 28, 2021).

                                         11
trouble[.]”18 In addition, the statute can be applicable when the person

experiencing the overdose seeks emergency medical assistance for themselves19

and to individuals who act in concert with someone who requests emergency

medical assistance.20 It should also be noted that there is no requirement

under KRS 218A.133 that the person seeking assistance must know the person

experiencing the potential overdose. That is to say, under certain

circumstances, the statute can apply when someone seeks emergency medical

assistance for a stranger.

      We now address the cases at bar.

B. Standard of Review

      Preliminarily, we must address the parties’ disagreement about the

standard of review this Court should utilize. The Commonwealth asserts that a

ruling on a motion to dismiss an indictment is generally subject to review

under an abuse of discretion standard. The Appellants counter that, as these

cases require us to interpret the Medical Amnesty Statute, we should conduct a

de novo review. We agree with the latter. To determine whether the Medical

Amnesty Statute applies to the Appellants’ cases, we must interpret that

statute’s definition of “overdose” as a matter of first impression. “Because




      18 Ryland Barton, Kentucky Prosecutor Wants ‘Good Samaritan’ Policy Out of
Anti-Heroin Law, https://wfpl.org/kentucky-prosecutor-wants-good-samaritan-policy-
out-of-anti-heroin-law/ (last accessed June 22, 2021).
      19   KRS 218A.133(2)(a)(1).
      20   KRS 218A.133(2)(a)(2).

                                       12
statutory interpretation is a question of law, our review is de novo; and the

conclusions reached by the lower courts are entitled to no deference.”21

      However, while we are not bound by the decisions below, we are obliged

to construe KRS 218A.133 under certain well-established principles of

statutory interpretation. First and foremost, this Court must always bear in

mind that “[a]ll statutes of this state shall be liberally construed with a view to

promote their objects and carry out the intent of the legislature[.]”22 Therefore,

when interpreting a statute, our responsibility is to give effect to the intent of

the General Assembly.23 “We derive that intent, if at all possible, from the

language the General Assembly chose, either as defined by the General

Assembly or as generally understood in the context of the matter under

consideration.”24 In addition, we must assume that the General Assembly

intends that a statute be read as a whole such that each of its constituent

parts have meaning.25 And, in interpreting a statute, we must assume that the

General Assembly did not intend for an interpretation that would lead to an

absurd result.26

      In addition, we acknowledge the Commonwealth’s inclusion of case law

from other states regarding how those states interpret their respective Medical



      21   Commonwealth v. Love, 334 S.W.3d 92, 93 (Ky. 2011).
      22   KRS 446.080(1).
      23   Maynes v. Commonwealth, 361 S.W.3d 922, 924 (Ky. 2012).
      24   Id.
      25   Id.
      26   Id.

                                          13
Amnesty Statutes. However, we feel resorting to other states’ cases for

extrinsic aid is unnecessary, as KRS 218A.133 is sufficiently unambiguous.27

C. Whether a 911 caller sought assistance with a “drug overdose” under
   KRS 218A.133(1)(a) must be determined objectively from the 911
   caller’s perspective, and whether the caller’s belief was reasonable is to
   be judged by an objective standard.28

      This appeal requires this Court to interpret the Medical Amnesty

Statute’s definition of “overdose.” The statute itself is therefore a good place to

start. The Medical Amnesty Statute provides in its entirety:

      (1) As used in this section:

             (a) “Drug overdose” means an acute condition of physical
             illness, coma, mania, hysteria, seizure, cardiac arrest,
             cessation of breathing, or death which reasonably appears to
             be the result of consumption or use of a controlled
             substance, or another substance with which a controlled
             substance was combined, and that a layperson would
             reasonably believe requires medical assistance; and

             (b) “Good faith” does not include seeking medical assistance
             during the course of the execution of an arrest warrant, or
             search warrant, or a lawful search.

      (2) A person shall not be charged with or prosecuted for a criminal
      offense prohibiting the possession of a controlled substance or the
      possession of drug paraphernalia if:

             (a) In good faith, medical assistance with a drug overdose is
             sought from a public safety answering point, emergency
             medical services, a law enforcement officer, or a health
             practitioner because the person:

      27  Shawnee Telecom Res., Inc. v. Brown, 354 S.W.3d 542, 551 (Ky. 2011) (“Only
if the statute is ambiguous or otherwise frustrates a plain reading, do we resort to
extrinsic aids such as … interpretations by other courts.”).
      28 We acknowledge that medical assistance will not always be sought via a 911
call. Our reference to a “911 caller” throughout this opinion should not preclude the
holdings in this case from being applied when medical assistance is sought through
other means.

                                         14
                    1. Requests emergency medical assistance for himself
                    or herself or another person;

                    2. Acts in concert with another person who requests
                    emergency medical assistance; or

                    3. Appears to be in need of emergency medical
                    assistance and is the individual for whom the request
                    was made;

              (b) The person remains with, or is, the individual who
              appears to be experiencing a drug overdose until the
              requested assistance is provided; and

              (c) The evidence for the charge or prosecution is obtained as
              a result of the drug overdose and the need for medical
              assistance.

      (3) The provisions of subsection (2) of this section shall not extend
      to the investigation and prosecution of any other crimes committed
      by a person who otherwise qualifies under this section.

      (4) When contact information is available for the person who
      requested emergency medical assistance, it shall be reported to the
      local health department. Health department personnel shall make
      contact with the person who requested emergency medical
      assistance in order to offer referrals regarding substance abuse
      treatment, if appropriate.

      (5) A law enforcement officer who makes an arrest in contravention
      of this section shall not be criminally or civilly liable for false arrest
      or false imprisonment if the arrest was based on probable cause.29

      The parties agree about the subsections that are arguably applicable to

both of the Appellant’s cases. Therefore, for the sake of simplicity, we have

distilled the statute down into the requirements that they both must meet to be

entitled to immunity. Those requirements are as follows:




      29   KRS 218A.133.

                                         15
      In good faith, medical assistance with an acute condition of
      physical illness, which reasonably appears to be the result of
      consumption or use of a controlled substance, and that a
      layperson would reasonably believe requires medical assistance,30
      is sought from a public safety answering point, emergency medical
      services, or a law enforcement officer, because the person:31

               Appears to be in need of emergency medical assistance and
               is the individual for whom the request was made;32

               The person is the individual who appears to be experiencing
               a drug overdose;33 and

               The evidence for the charge or prosecution is obtained as a
               result of the drug overdose and the need for medical
               assistance.34

While each element of the foregoing test must be met to trigger immunity from

prosecution, the dispositive issue in this case concerns only the first element.

Specifically, whether the 911 callers in the Appellants’ cases sought medical

assistance with a “drug overdose,” i.e., with an “acute condition of physical

illness, which reasonably appears to be the result of consumption or use of a

controlled substance, and that a layperson would reasonably believe requires

medical assistance.” Both Appellants contend that they experienced an

“overdose,” as that term is defined by statute. Because of this, they assert that

Alice and Jane sought assistance for them with an overdose, and that they are

therefore entitled to immunity.



      30   KRS 218A.133(1)(a).
      31   KRS 218A.133(2)(a).
      32   KRS 218A.133(2)(a)(3).
      33   KRS 218A.133(2)(b).
      34   KRS 218A.133(2)(c).

                                         16
      The Appellants make identical arguments regarding how they believe the

definition of overdose should be interpreted. They contend that the General

Assembly intentionally defined overdose in broad, objective terms. More

specifically, that the General Assembly’s use of the “reasonable person”

standard requires us to interpret the definition of overdose from an objective

standpoint. Accordingly, they argue that in order to decide whether an

“overdose” occurred, and by extension whether the 911 caller sought help with

an overdose, we must look at the objective facts available to any reasonable

person observing the scene. And, if a reasonable person could conclude that

an overdose is occurring based on all the objective facts available, then the

element of the statutory definition of overdose that it “reasonably appears to be

the result of consumption or use of a controlled substance” is satisfied. While

we agree with this interpretation, we do not agree that the standard is satisfied

in this case.

      In Wilson’s case, she argues that the objective facts available to any

reasonable person were that she and her passenger were passed out in a

running car and that “heroin and drug paraphernalia were visible in the car.”

Therefore, Wilson met the definition of “overdose” under the statute, and Alice

sought medical assistance for her with an overdose. This is so, Wilson’s

argument goes, even though there was no indication that Alice herself observed

the “cap with sticky residue” or the tourniquets in the car.

      Likewise, in Milner’s case, the objective facts available to any reasonable

person were that Milner was passed out in a running car with the driver’s side

                                       17
door open in December. And, that “drugs and paraphernalia were in plain

sight.” Milner therefore asserts that he experienced an overdose under the

statute, and that Jane sought medical assistance with an overdose for him

even though there was no indication that Jane ever saw anything other than

Milner passed out.

      The definition of “drug overdose” the General Assembly chose is
      an acute condition of physical illness, coma, mania, hysteria,
      seizure, cardiac arrest, cessation of breathing, or death which
      reasonably appears to be the result of consumption or use of a
      controlled substance, or another substance with which a
      controlled substance was combined, and that a layperson would
      reasonably believe requires medical assistance[.]35

The “reasonable person” standard is an often-utilized term of art that involves

an inherently objective test: a reasonable person is “a person who exercises the

degree of attention, knowledge, intelligence, and judgment that society requires

of its members for the protection of their own and of others’ interests. The

reasonable person acts sensibly, does things without serious delay, and takes

proper but not excessive precautions.”36 Significantly, it is a standard that the

General Assembly has chosen to utilize in other definition statutes. For

example, in the statutory definitions of the culpable mental states of

wantonness and recklessness, respectively:

      A person acts wantonly with respect to a result or to a
      circumstance described by a statute defining an offense when he is
      aware of and consciously disregards a substantial and
      unjustifiable risk that the result will occur or that the
      circumstance exists. The risk must be of such nature and degree
      that disregard thereof constitutes a gross deviation from the

      35   KRS 218A.133(1)(a).
      36   Reasonable Person, Black’s Law Dictionary (8th ed. 2004).

                                           18
      standard of conduct that a reasonable person would observe in
      the situation. A person who creates such a risk but is unaware
      thereof solely by reason of voluntary intoxication also acts
      wantonly with respect thereto.37

      A person acts recklessly with respect to a result or to a
      circumstance described by a statute defining an offense when he
      fails to perceive a substantial and unjustifiable risk that the result
      will occur or that the circumstance exists. The risk must be of
      such nature and degree that failure to perceive it constitutes a
      gross deviation from the standard of care that a reasonable
      person would observe in the situation.38

      We therefore hold that the General Assembly intended for the “drug

overdose” determination to be made under an objective “reasonable person”

standard, although the caller’s actual intent in calling 911, whether to seek

medical assistance or not, a separate element, is a subjective inquiry. The

“reasonableness” language of the statute imposes an objective standard that

cannot be omitted from our consideration. Accordingly, as discussed in more

detail below, we believe the appropriate interpretation of the statutory

definition of “drug overdose” requires an evaluation of the circumstances

objectively available to the caller at the time of the call, and whether a

reasonable person in the caller’s position would suspect a drug overdose.

Separately, the good faith and the specific purpose in making the call are

elements that amount to a subjective question, generally “Did this particular

caller have the good faith purpose of seeking medical assistance, or did she

intend to report a crime or attempt to accomplish some non-medical end?”



      37   KRS 501.020(3) (emphasis added).
      38   KRS 501.020(4) (emphasis added).

                                         19
      Our interpretation is bolstered by consideration of the very reason the

Medical Amnesty Statute was enacted. The purpose of the statute is to

alleviate the chilling effect that fear of prosecution has on an individual that

might otherwise seek emergency medical assistance during what they perceive

to be a possible overdose. The statute is therefore meant to relieve that

inherently subjective trepidation, while still setting out separate elements like

“drug overdose” in objective terms simply to ensure only reasonable calls

receive the benefit of amnesty. We consequently do not believe it would

promote the intent or purpose of the General Assembly to interpret the statute

in a way that grants immunity to a defendant where the person calling for

medical assistance had no objective basis upon which to reasonably conclude

that the defendant’s acute physical condition was the result of controlled

substance use, or where the caller did not seem subjectively to intend to call

for medical assistance with a suspected overdose.

      Though, to be clear, we do not hold that the person for which medical

assistance was sought must actually overdose as that term is understood

colloquially. From simply a commonsense perspective, there likely is no way to

be certain that someone is overdosing until it is too late. But more

importantly, to interpret the statute in that way would lead to an absurd result.

The statute was passed to eliminate the chilling effect that fear of prosecution

has on an individual that might otherwise seek medical assistance. If the

statute were to require that the individual actually overdose in order to receive

immunity, the statute would replace one chilling effect with another. Instead of

                                        20
hesitating to call 911 out of fear of prosecution, a potential 911 caller would

now fear that, if the person for whom he or she calls 911 is not actually

overdosing, then that individual would not receive immunity under the statute.

And, finally, we suspect that if the General Assembly intended that the statute

only grant immunity to someone who has actually overdosed, they would not

have included a specific definition of drug overdose in the statute. Instead,

they could have simply required under the statute that the person seeking

immunity must have experienced an actual, medical overdose.

      Instead, rather than suffering an actual overdose, the person for whom

medical assistance was sought need only meet the statutory definition of

overdose. That definition, in turn, has three components that must be

satisfied. First, the person must have “an acute condition of physical illness,

coma, mania, hysteria, seizure, cardiac arrest, cessation of breathing, or

death.”39 Second, that physical condition must “reasonably appear[] to be the

result of consumption or use of a controlled substance, or another substance

with which a controlled substance was combined.”40 And, third, the physical

condition must be such that “a layperson would reasonably believe [it] requires

medical assistance.”41

      The second element is the dispositive issue in this case and it therefore

necessitates additional discussion. As mentioned, the first element requires



      39   KRS 218A.133(1)(a).
      40   Id.
      41   Id.

                                        21
that the person for which medical assistance is sought have one of the physical

conditions listed in the statute. The second element then mandates that the

physical condition “reasonably appears to be the result of consumption or use

of a controlled substance.” But whether the physical condition appears to be

the result of the use of a controlled substance should be analyzed using an

entirely objective, “reasonable person” standard. Thus, the question that

remains is: to whom must it reasonably appear that the physical condition is

the result of the use of a controlled substance? Once again, using the General

Assembly’s purpose in passing the statute as our guide, we can reach only one

answer: it is the person calling for medical assistance. Therefore, in order to

determine whether the second element is satisfied, a court must ascertain the

facts that were known to the caller. It must then determine whether it was

objectively reasonable for that caller to conclude, based on those facts, that the

physical condition was the result of the consumption or use of a controlled

substance.

      Stated differently, when a trial court addresses a motion to dismiss an

indictment under KRS 218A.133, its analysis should be as follows. First, it

should determine the facts and circumstances of the alleged overdose from the

viewpoint of the caller.42 In other words, what was the caller able to observe

that could lead them to conclude that the individual’s physical condition was

the result of the use of a controlled substance? Second, the trial court should



        42 Although this determination is made from the perspective of a person in the

caller’s position, from a specific vantage point, the inquiry remains objective.

                                          22
determine whether, under those observable facts and circumstances, it would

be objectively reasonable for the caller to conclude that the individual’s

physical condition was the result of controlled substance use. If the trial court

determines that the caller’s conclusion was objectively reasonable, based on

the facts and circumstances at the time known to them, then the second

element of the statutory definition of “overdose” under KRS 218A.133(1)(a) is

satisfied.

      With this test in mind, we now address whether the Medical Amnesty

Statute is applicable to either of the Appellants’ cases.

D. Neither Appellants’ 911 caller sought assistance with an “overdose.”
   They are therefore not entitled to immunity under the Medical
   Amnesty Statute.

      As we have previously mentioned, all of the elements of KRS 218A.133(2)

must be satisfied in order for a defendant to be entitled to immunity from

prosecution. Because the facts of the Appellants’ cases do not meet the

statutory definition of a “drug overdose,” they cannot demonstrate that medical

assistance with an overdose was sought for either of them. It was not

objectively reasonable for these callers to suspect a drug overdose, and in any

case, it would not appear the case that either caller had a subjective intent of

seeking medical assistance for the Appellants. Therefore, the Appellants’

respective cases fail to satisfy both KRS 218A.133(1)(a) and 218A.133(2)(a), and

they are not entitled to immunity.

   1) Wilson




                                        23
       Preliminarily, we note that there is certainly a strong argument in

Wilson’s case that Alice was not seeking medical assistance at all, let alone

medical assistance with an overdose. Rather, she simply wanted the police to

aid her in removing an unknown vehicle and its occupants from her property.

But, even assuming arguendo that she was calling for medical assistance, she

had no basis upon which to reasonably conclude that Wilson’s acute physical

condition was the result of controlled substance use.

       Alice observed two individuals she did not know passed out in a running

vehicle in her driveway. She approached the vehicle, briefly attempted to wake

them, and then called 911. And, though the “cap with sticky residue” and the

tourniquets were in plain sight, there was no evidence to suggest that Alice saw

them. The vehicle had dark tinted windows, and Ofc. Saylor herself did not

immediately notice either the cap or the tourniquets. Couple this with Alice’s

misidentification of Wilson’s passenger as a female, and the fact that she

apparently did not say anything to the 911 operator about seeing them, and it

seems unlikely that she saw the cap or tourniquets. Further, Alice did not

interact with Wilson and therefore did not observe Wilson’s unsteadiness on

her feet, pinpoint pupils, slurred speech, and confusion. Indeed, the only thing

Alice observed that could indicate that Wilson’s physical condition was the

result of the use of a controlled substance was the fact that she was passed

out.

       Notwithstanding, being passed out, though serious, would generally not

in and of itself be a basis for it to reasonably appear to Alice that Wilson’s

                                        24
condition was the result of the consumption of a controlled substance. There

are many medical reasons that might cause a person to pass out that have

nothing to do with a drug overdose: a drop-in blood pressure or blood sugar, a

seizure, a stroke, a heart attack, etc. But, to be fair, the fact that both Wilson

and her passenger were passed out could have indicated that it was not a

medical episode, as it is unlikely that both Wilson and her passenger would

have such a medical episode simultaneously. However, as a general rule,

without something more to indicate that they had consumed a controlled

substance specifically, Alice could have just as reasonably concluded that the

pair were drinking together and were passed due to alcohol consumption.

      Consequently, based on the facts known to Alice, it could not have

reasonably appeared to her that Wilson’s physical condition was the result of

the use of a controlled substance. Wilson’s condition therefore did not satisfy

the Medical Amnesty Statute’s definition of “drug overdose,” and she is

accordingly not entitled to immunity under it.

   2) Milner

      First, we agree with the Court of Appeals’ holding that the circuit court in

Milner’s case erred by providing Milner with inappropriate relief under the

Medical Amnesty Statute. If a circuit court finds that the statute is applicable,

the appropriate relief is to dismiss the charges of possession of a controlled




                                        25
substance and/or possession of drug paraphernalia, not suppress the evidence

related thereto.43

      Next, as in Wilson’s case, there was no evidence to suggest that Milner’s

physical condition could have reasonably appeared to Jane to be the result of

the consumption of a controlled substance. The only thing Jane observed was

Milner passed out in his car in a public parking lot with the car door open in

December. There was no evidence that she approached Milner’s vehicle in an

attempt to wake him or render aid. It would therefore have been impossible for

her to personally observe the pipe or baggies of methamphetamine that Ofc.

Carrington later observed in plain sight. And, because Jane did not interact

with Milner, she did not personally observe Milner’s bloodshot, watery eyes or

his slurred speech. Further, Jane told dispatch, “[Milner] could just be drunk

but I don’t know what’s going on.” The only thing she personally observed was

that Milner was passed out. And, again, he could have been passed out for any

number of reasons that have nothing to do with a drug overdose.

      Thus, from the totality of the circumstances as they appeared from

Jane’s perspective, Milner’s acute physical condition could not have reasonably

appeared to her to be the result of the use of a controlled substance under an

objective standard of reasonableness. Milner’s physical condition therefore did

not satisfy the statutory definition of an overdose, and he is not entitled to

immunity under the Medical Amnesty Statute.




      43   See KRS 218A.133(2).

                                        26
                                 III. CONCLUSION

      Based on the foregoing, we affirm the Court of Appeals’ holding that the

Medical Amnesty Statute is inapplicable to Wilson’s case. We likewise affirm

the Court of Appeals’ holding that the Medical Amnesty Statute is inapplicable

to Milner’s case, and remand in that case for further proceedings consistent

with this opinion.

      All sitting. All concur.

COUNSEL FOR APPELLANTS, LINDSEY WILSON AND CRAIG MILNER:

Stephen Nathan Goens
Department of Public Advocacy

COUNSEL FOR APPELLEE, COMMONWEALTH OF KENTUCKY

Daniel J. Cameron
Attorney General of Kentucky

Courtney J. Hightower
Assistant Attorney General of Kentucky




                                        27